 In the Matter Of JOHNSON OPTICAL COMPANY, ET AL., EMPLOYERSandUNITED OPTICAL AND INSTRUMENT WORKERS OF AMERICA, CIO,PETITIONERCases Nos.18-RC-381through18-RC4841and18-RC-387 through18-RC-389SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONSDecember 9,1949On August 26, 1949, the Board 1 issued a Decision and Direction ofElection in the above-entitled proceeding (85 NLRB 895), findingappropriate a multiple-employer unit composed generally of all lab-oratory employees in the bench and surface departments of the Em-ployers at their Minneapolis and St. Paul, Minnesota, branches.AnOrder amending the Direction of Election, in certain minor respects,was issued on September 19, 1949.Thereafter, the Employers timely filed motions for reconsideration,and supporting briefs, alleging,inter alia,that the individual Em-ployers have now decided to abandon all aspects of group action withrespect to labor relations, and requesting, in substance, that the Boardset aside its prior decision as to the scope of the unit and now establishseparate units, as described in the petitions previously filed herein 2Subsequently, on November 1, 1949, the Board notified the partiesthat, unless sufficient cause to the contrary was shown on or beforeNovember 14, 1949, it would amend its Decision to reflect a changein the scope of the unit.No objections to this proposed action werefiled by the parties.1 The Board previously delegated its powers with respect to this case to a three-memberpanel.However,in view of the nature of the questions which have subsequently arisen,we have deemed it advisable to have the full Board consider the issues.Accordingly, wehave unanimously revoked the prior delegation of powers.S The Employers also requested oral argument.This request is denied as the record andbriefs, in our opinion,adequately present the issues and the positions of the parties.87 NLRB No. 88.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the absence of objection to the action proposed in theBoard'sOrder of November 1, 1949, and upon the entire record in the case,the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT1.The business of the Employers :Each Employer is a wholesale optical company engaged, at theplants involved herein, in the grinding of lenses and the fabricationof glasses.Riggs Optical Company is a Delaware corporation, with its princi-pal offices in Chicago, Illinois.It operates approximately 60 branchesthroughout the United States, including a branch in Minneapolis andanother in St. Paul.The Minneapolis and St. Paul branches annuallyreceive approximately 90 percent of their raw materials from outsidethe State; the annual sales of each of these branches exceed $75,000,of which approximately 1 percent represents shipments to customersoutside the State.American Optical Company is a voluntary association, having itsprincipal offices in Southbridge,Massachusetts.In addition to ''abranch in Minneapolis and in St. Paul, this company operates numer-Each year, the Employer'sMinneapolis and St. Paul branches individually purchase raw mate-rials valued in excess of $50,000, of which a substantial portion repre-sents out-of-State shipments.The Walman Optical Company is a Minnesota corporation, with itsprincipal offices in Minneapolis.It operates branches both within andwithout the State of Minnesota.The Minneapolis branch, with whichwe are now alone concerned,4 annually purchases raw materials valuedin excess of $100,000, of which more than 50 percent represents ship-ments from sources outside the State; its annual sales amount to over$100,000, of which approximately 5 percent represents Shipments tocustomers outside the State.Johnson Optical Company, a Minnesota corporation, has its princi-pal offices, and operates its sole plant, in Minneapolis.This Employerannually purchases raw materials valued in excess of $90,000, of whichabout 90 percent represents shipments from sources outside the State;gin our original Decision,we predicated the assertion of jurisdiction over all theEmployers,in part,upon the multiple-employer nature of the unit and the, consequent.impact of the aggregate operations of all the Employers on interstate commerce.However,as it presently appears that the Employers have elected to pursue individualistic courses ofaction with respect to labor relations,we must now determine whether to assert jurisdic-tion over each Employer,considered individually.4 Although this Employer also operates a St. Paul branch,which was included in the pastbargaining history and was therefore made part of the multiple-employer unit previouslyfound appropriate,no separate petition relating to that branch is before us. JOHNSON OPTICAL COMPANY, ET AL.541its annual sales exceed $100,000, of which about 8 percent representsout-of-State shipments.Twin-City Optical Company, Inc., a Minnesota corporation withits principal offices in Minneapolis, operates branches only in Minn-apolis and Willmar, Minnesota.The Minneapolis branch annuallypurchases raw materials valued in excess of $50,000, of which approxi-mately 90 percent represents shipments from sources outside the State;its annual sales amount to over $100,000, of which approximately 1'percent represents shipments to customers outside the State.We find that Riggs Optical Company, American Optical Com-pany, and The Walman Optical Company, which operate multi-Stateenterprises, are engaged in commerce within the meaning of the Act.'However, with respect to Johnson Optical Company and Twin-CityOptical Company, Inc., which operate branches only within the Stateof Minnesota, we are of the opinion that the activities of these Em-ployers, while not unrelated to commerce, are essentially local in char-acter, and that it would not effectuate the policies of the Act to assertjurisdiction over them.6Accordingly, we shall amend our prior Decision to dismiss thepetitions relating to the employees of Johnson Optical Company andTwin-City Optical Company, Inc.2.The appropriate units :In our original Decision with regard to the scope of the unit, weheld, contrary to the contentions of the Petitioner and the Employers,and in accord with the position of the Intervenor, that a multiple-employer unit of the laboratory employees in the bench and surfacedepartments of all the Employers at their Minneapolis and St. Paulbranches was appropriate.Our determination in this connection wasfounded on the past history of collective bargaining by the Employerson a group, rather than an individual, basis, and the absence of anypresent intention of the Employers, as disclosed in the record, of aban-doning their concerted actions with respect to labor relations.Since our Decision, however, it is apparently uncontroverted thatthe Employers have decided to abandon all aspects of group bargain-ing and have elected to pursue individualistic courses of action withrespect to labor relations.Under these circumstances, and in theabsence of any objection to our proposed establishment of separateunits, as contained in our Order of November 1, 1949, we hereby amendthe unit finding in our prior Decision and find appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)8Riggs Optical Company, Inc.,81 NLRB 1171.6Pan-American Optical Company,79 NLRB 1237;cf.Nola Optical Company, 79NLRB 1241. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act, separate branch units composed of the following em-ployees at the Minneapolis branch of The Walman Optical Company,and at the Minneapolis and St. Paul branches of Riggs Optical Com-pany and of American Optical Company : all laboratory employeesin the bench and surface departments, excluding errand boys, stock-room employees, inspectors, guards, watchmen, and supervisors asdefined in the Act.7We shall therefore set aside our original Direction of Election anddirect that separate elections be held among the employees in theunits found appropriate above, who were employed during the pay-roll period immediately preceding the date of this Second Directionof Elections.ORDERIT IS HEREBY ORDERED that the Direction of Election, issued on August26, 1949, and as subsequently amended, be, and it hereby is, vacatedand set aside.IT IS FURTHER ORDERED that the petitions for investigation and certi-fication of representatives of employees of Johnson Optical Companyand Twin-City Optical Company, Inc., both of Minneapolis, Minne-sota, filed herein by United Optical and Instrument Workers of Amer-ica, CIO, be, and they hereby are, dismissed.SECOND DIRECTION OF ELECTIONS 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Riggs Optical Company, Amer-ican Optical Company, and The Walman Optical Company, separateelections by secret ballot shall be conducted as early as possible, butnot later than 30 days from the date of this Direction, under thedirection and supervision of the Regional Director for the Region inwhich this case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the units found appropriate in paragraph numbered 2,above, who were employed during the pay-roll period immediatelypreceding the date of this Second Direction of Elections, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and have7Cf.Bercut-Richards Packing Company,et al.,68 NLRB 605, 606,andRubin E. Rappe-port, et al.,62 NLRB 1188, and Supplemental Decision, Certification, Direction and Order(unpublished),issued August 3, 1945.8Any participant in the elections directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director,have its name removed from the ballot. JOHNSON OPTICAL COMPANY, ET AL.543not been rehired or reinstated prior to the date of the elections, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether they desire to be represented, for purposesof collective bargaining, by United Optical and Instrument Workersof America, CIO, or by Twin City Optical Workers Union, Local No.20604, AFL, or by neither.